Case 1:20-cv-00170-LMB-JFA Document 92 Filed 04/12/21 Page 1 of 3 PageID# 489
                                                                  Wiggin and Dana LLP                 Kevin Carroll
                                                                  800 17th Street, NW                 202.800.2475
                                                                  Suite 520                           203.782.2889 fax
                                                                  Washington, DC 20006                kcarroll@wiggin.com
                                                                  www.wiggin.com



VIA ECFVIA ECF

April 12, 2021


The Honorable Leonie M. Brinkema
United States District Judge
U.S. District Court for the Eastern District of Virginia
Alexandria Division
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314


Re:     Plaintiffs’ Opposition to Consolidation of the Pending Actions

Dear Judge Brinkema:

We represent Plaintiffs in al-Suyid v. Hifter, 1:20-cv-170 (“al-Suyid”), and submit this letter in
response to the Court’s April 1, 2021 Order (ECF No. 87), requesting Plaintiffs to advise whether
they object to consolidation with two other pending actions against Defendant Khalifa Hifter
(“Defendant”): Elzagally, et al. v. Hifter, Case No. 19-cv-853 (“Elzagally”) and Hamza, et al. v.
Hifter, Case No. 1:20-cv-1038 (“Hamza” and, together, the “Pending Actions”)).1 For the reasons
set forth herein, Plaintiffs respectfully object to such consolidation.

Courts have discretion to “consolidate actions” if they “involve a common question of law or
fact.” Fed. R. Civ. P. 42(a). In making this determination, courts are “guided by balancing ‘the
specific risks of prejudice and possible confusion’ against ‘the risk of inconsistent adjudications
of common factual and legal issues, the burden on parties, witnesses and available judicial
resources posed by multiple lawsuits, the length of time required to conclude multiple suits as
against a single one, and the relative expense to all concerned of the single trial, multiple-trial
alternatives.’” Roane v. United Airlines, Inc., 2017 WL 5054261, at *1 (E.D. Va. Feb. 2, 2017)
(quoting Arnold v. E. Air Lines Inc., 681 F.2d 186, 193 (4th Cir. 1982).

Plaintiffs believe that consolidation of the Pending Actions is inappropriate because, inter alia,
(1) there is no meaningful factual or legal overlap among the Pending Actions and, thus, any




1 The Court entered another Order on April 1, 2021 (ECF No. 88), requesting Plaintiffs to advise
whether they intended to press forward with their Motion to Strike (ECF No. 71) in light of
Defendant’s filing of an amended Answer, dated April 1, 2021 (ECF No. 86) (“Amended
Answer”). However, the law clerk who is responsible for this action advised that the Order
staying this case until further notice, entered on April 5, 2021, applied to Plaintiffs’ obligation
to respond thereto.

                          C O N N E C T I C U T I N E W Y O R K I P H I L A D E L P H I A I WA S H I N G TO N , D C I PA L M B E A C H
Case 1:20-cv-00170-LMB-JFA Document 92 Filed 04/12/21 Page 2 of 3 PageID# 490




efficiency from consolidation would be minimal at best, and (2) Plaintiffs overwhelmingly would
bear the prejudice that would arise out of consolidation.

First, while the Pending Actions all assert claims under the Torture Victims Protection Act
(“TVPA”), 28 U.S.C. § 1350 against Defendant on behalf of plaintiffs’ family members who are
among the hundreds of Libyans tortured and/or killed by Libyan National Army (“LNA”) forces
under the direction and control of Defendant since 2011 (the “Decedents”), the Pending
Actions each assert individualized claims, which do not otherwise share a common nucleus of
operative facts. Rather, the sordid and vile events detailed in each complaint differ drastically in
time, place, and the nature of jus cogens violations alleged. See Roane, 2017 WL 5054261, at
*2 (denying motion to consolidate where the allegations giving rise to claims four actions
varied in time, location, and individuals involved).

Specifically, the complaint in:

      Elzagally details the murders of three Decedents who were killed in April 2019
       when the LNA, under Defendant’s direction, indiscriminately shelled, bombed,
       and propelled missiles at civilian neighborhoods and targets in Tripoli, including
       a hospital at which one of the victims worked;

      Hamza recounts the murder and maiming of eight Decedents (and the
       incommunicado detention of another one of the plaintiff’s family members)
       arising out of the LNA’s besiegement of the Ganfouda neighborhood of
       southwest Benghazi throughout early 2017, which included a campaign of
       indiscriminate bombing and shooting evacuees seeking relief from the horrid
       conditions caused by the LNA in Ganfouda; and

      al-Suyid describes the kidnapping and murders of five Decedents whose homes
       in Benghazi were specifically targeted in connection with Defendant’s
       “Operation Dignity,” on the basis of their residency in Benghazi and, in the case
       of the al-Krishny plaintiffs, their ethnicity, in or about October 2014.

Plaintiffs in the Pending Actions “are not litigating common questions of fact, but the discrete
question of whether [Defendant violated the TVPA] in [discrete and] specific instance[s].”
Lowery v. Circuit City Stores, Inc., 158 F.3d 742 (4th Cir. 1998), vacated on other grounds, 527
U.S. 1031 (1999) (finding consolidation of several employees’ employment discrimination
claims against same employer inappropriate). Overwhelmingly, the Pending Actions do not
share common facts, witnesses, or legal theories, and, thus consolidation would neither
streamline discovery nor resolution of the merits of each case. Thus there is little efficiency
gained through consolidation of the Pending Actions. See Roane, 2017 WL 5054261, at *2

Defendant no doubt will argue that there is an overlap of legal issues – particularly his defenses
of head-of-state immunity and the political question doctrine – that warrants consolidation of
the Pending Actions. However, that Defendant asserts the same two meritless defenses in all
three Pending Actions is a poor justification for consolidation. Indeed, this Court rejected
Defendant’s claim that head-of-state immunity protects him from the sorts of jus cogens




                                                 2
Case 1:20-cv-00170-LMB-JFA Document 92 Filed 04/12/21 Page 3 of 3 PageID# 491




violations alleged in the complaints,2 and the Department of State already refused to file a
Statement of Interest endorsing Defendant’s political question defense. (ECF No. 54).

Consolidation on this basis is also premature. The Department of State must respond to the
Court’s renewed request for its views on whether the Pending Actions should proceed by May
14, 2021. (ECF No. 89). Unless and until the Department of State endorses Defendant’s view
that the Pending Actions present nonjusticiable political questions – of which there is no
indication that it will – the assertion that the overlap of legal issues is significant enough to
justify consolidation is baseless.

Second, consolidation poses significant risk of prejudice to Plaintiffs. Again, the events at issue
in each Pending Action took place years apart, and in connection with different military
offensives, causing the potential for significant confusion. Moreover, plaintiffs in the Pending
Actions would suffer more than just garden-variety prejudice from consolidation. Defendant
asserts in Elzagally and al-Suyid the affirmative defenses of estoppel and waiver, premised on
the notion that the decedents took actions that brought the wrath of the LNA upon themselves,
or, as Defendant puts it, “influenced the outcome of events negatively.” Amended Answer at
10; see, Elzagally, (ECF No. 54) at 8.3 That Defendant seeks to pursue this affirmative defense
is reason alone to permit the Pending Actions to proceed separately; indeed, a jury may be
unable to view separately evidence against one Decedent family that assertedly supports
Defendant’s theory without prejudice to the other Decedents.4

There also is no risk of inconsistent adjudication of the issues. In order to establish liability
under the TVPA, plaintiffs must show that Defendant is responsible for each of the jus cogens
violations alleged in the Complaint. Put differently, establishing that Defendant is liable under
the TVPA for Decedents’ murders in al-Suyid does not necessitate, as a matter of law, the same
finding in Elzagally or Hamza, which allege war crimes committed in different locations years
apart, and, thus, presumably undertaken by completely different subordinates of Defendant’s.

Accordingly, Plaintiffs respectfully request that the Pending Actions not be consolidated. If the
Court is inclined to consolidate, Plaintiffs further request the opportunity to further brief the
issue before the Court reaches a final ruling.

                                                     Respectfully submitted,

                                                     /s/ Kevin T. Carroll
                                                     Kevin T. Carroll
                                                     Joseph G. Grasso (admitted pro hac vice)




2 See Transcript at 29:33-30:1, Elzagally (ECF No. 44) (“[E]ven if [Defendant] had some sort of
immunity, it doesn’t protect [him] … in my view, not in these types of cases [where jus cogens
violations are alleged]”).
3 Defendant has yet to file an Answer in Hamza.
4 Plaintiffs’ position is shaped by their concern that consolidation only will enable Defendant
to deploy further delay tactics to prevent adjudication of the Pending Actions.

                                                3
